Citation Nr: 0502129	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the fifth metacarpal of the 
right foot.

2.  Entitlement to an initial compensable disability rating 
for a left varicocele.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a bilateral eye 
disability, claimed variously as glaucoma, high blood 
pressure, and optic nerve degeneration.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran has unverified active duty service from January 
1996 to January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for a back condition and 
granted entitlement to service connection for status post 
right fifth metacarpal fracture and for a left varicocele, 
assigning noncompensable disability ratings effective from 
January 24, 1999.  

The Board notes that, in a May 2000 rating decision, the RO 
found that the veteran's claims of entitlement to service 
connection for a back condition, bumps of the left testicle, 
and right foot pain were not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  
The new law provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
service-connection claim decided in August 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
veteran's claims were readjudicated in the May 2003 rating 
decision.


REMAND

This case is not ready for appellate review.  Regarding the 
issues of entitlement to an initial compensable disability 
rating for residuals of a fracture of the fifth metacarpal of 
the right foot and entitlement to an initial compensable 
disability rating for a left varicocele, the veteran has not 
been afforded a VA examination.  In his October 2003 
substantive appeal, the veteran asserted that his symptoms 
warrant compensable ratings for these disabilities.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400, 408 
(1997) (requiring a new examination where the claimant 
asserts that a disability has increased in severity since the 
time of the last VA examination).  The veteran should be 
provided current VA examinations.

Regarding the issue of entitlement to service connection for 
a lumbar spine disability, the veteran's service medical 
records contained in the claims folder appear to be 
substantially incomplete.  Although multiple requests for the 
veteran's service medical records have been made through 
various channels, none have been successful.  The only 
service medical records contained in the claims folder have 
been obtained directly from the veteran.  An additional 
attempt to obtain the veteran's service medical records 
should be made.  38 C.F.R. § 3.159(c)(2) (2004).

Further, VA is required to provide a medical examination when 
such a decision is necessary to make a decision on a claim.  
An examination is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service, or with a service-
connected disability, but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran's service medical records show he was treated for 
low back pain during service.  In his January 2000 claim, the 
veteran stated that he had continued to have back pain since 
his original injury in service.  The veteran should undergo a 
VA spine examination to determine whether he has a current 
lumbar spine disability that is related to his military 
service.

A remand is also required in order to accord due process 
regarding the issue of entitlement to service connection for 
a bilateral eye disability, claimed variously as glaucoma, 
high blood pressure, and optic nerve degeneration.  In a July 
2003 rating decision, the RO denied the veteran's claim.  The 
veteran's October 2003 substantive appeal includes his notice 
of disagreement with the July 2003 rating decision.  Because 
no Statement of the Case (SOC) has been provided on the issue 
of entitlement to service connection for a bilateral eye 
disability, claimed variously as glaucoma, high blood 
pressure, and optic nerve degeneration, the veteran has not 
had an opportunity to perfect an appeal.  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Contact the National Personnel 
Records Center (NPRC) and/or other 
appropriate agencies to verify the dates 
of the veteran's military service and 
obtain the veteran's complete service 
medical records (including any records 
from Fort Sill Army Hospital in 
Oklahoma).  Seek the cooperation of the 
veteran and his representative.  
Associate all responses, including any 
additional service medical records, with 
the veteran's claims folder.

2.  Provide a VA genitourinary 
examination and a VA arteries, veins, and 
miscellaneous examination to the veteran 
to evaluate the severity of his service-
connected left varicocele.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheets must be completed.

3.  Provide a VA foot examination to the 
veteran to evaluate the severity of his 
service-connected residuals of a fracture 
of the fifth metacarpal of the right 
foot.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet must be completed.

4.  Provide a VA spine examination to the 
veteran to determine whether the he has a 
current disability of the lumbar spine 
that is related to his military service.

The claims folder, including service 
medical records showing treatment of the 
veteran in August 1996, should be made 
available to the examiner for review 
before the examination.  (The veteran's 
service medical records are located in a 
brown envelope in the claims file.)  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a lumbar spine 
disability that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

Note: The veteran is competent to report 
his experiences and readily observable 
symptoms, such as pain; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

5.  With regard to the veteran's claims 
of entitlement to service connection for 
a lumbar spine disability, entitlement to 
an initial compensable disability rating 
for residuals of a fracture of the fifth 
metacarpal of the right foot, and 
entitlement to an initial compensable 
disability rating for a left varicocele, 
after the development requested above has 
been completed to the extent possible, 
review the record again.  If any benefit 
sought on appeal remains denied, furnish 
a supplemental statement of the case to 
the veteran and his representative and 
give them the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

6.  Regarding the issue of entitlement to 
service connection for a bilateral eye 
disability, claimed variously as 
glaucoma, high blood pressure, and optic 
nerve degeneration, furnish a statement 
of the case (SOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SOC 
should set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


